                                        EXHIBIT A
                        Justin White v. Vance County Sheriff et. al.
           Comparisons of Counts in Complaint and Proposed Amended Complaint

COMPLAINT                         PROPOSED AMENDED
                                  COMPLAINT

Count I                           Count I
Violation of 42 U.S.C. § 1983     Violation of 42 U.S.C. § 1983
Disparate Treatment Under 42      Disparate Treatment Under 42      No change
U.S.C. § 1981                     U.S.C. § 1981
(Against All Defendants)          (Against All Defendants)


Count II                          Count II
Violation of 42 U.S.C. § 1983     Violation of 42 U.S.C. § 1983
Hostile Work Environment          Hostile Work Environment          No change
Under 42 U.S.C. § 1981            Under 42 U.S.C. § 1981
(Against All Defendants)          (Against All Defendants)


Count III                         Count III
Violation of 42 U.S.C. § 1983     Violation of 42 U.S.C. § 1983
Unlawful Retaliation Under 42     Unlawful Retaliation Under 42     No change
U.S.C. § 1981                     U.S.C. § 1981
(Against All Defendants)          (Against All Defendants)


Count IV                          Count IV
Violation of Title VII of the     Violation of Title VII of the
Civil Rights Act of 1964, as      Civil Rights Act of 1964, as      No change
amended, 42 U.S.C. § 2000e et     amended, 42 U.S.C. § 2000e et
seq. Govt. Employees Rights       seq. Govt. Employees Rights
Act of 1991, 42 U.S.C. § 2000e-   Act of 1991, 42 U.S.C. § 2000e-
16a et seq                        16a et seq
Disparate Treatment               Disparate Treatment
(Against All Defendants)          (Against All Defendants)


Count V                           Count V

Violation of Title VII of Civil   Violation of Title VII of Civil   No change
Rights Act of 1964, as amended,   Rights Act of 1964, as amended,
42 U.S.C. § 2000e et seq. Govt.   42 U.S.C. § 2000e et seq. Govt.
Employees Rights Act of 1991,     Employees Rights Act of 1991,
42 U.S.C. § 2000e-16a et seq      42 U.S.C. § 2000e-16a et seq


          Case 5:19-cv-00467-BO Document 40-1 Filed 08/27/20 Page 1 of 3
Hostile Work Environment          Hostile Work Environment
(Against All Defendants)          (Against All Defendants)

Count VI                          Count VI
Violation of Title VII of the     Violation of Title VII of the
Civil Rights Act of 1964, as      Civil Rights Act of 1964, as         No change
amended, 42 U.S.C. § 2000e et     amended, 42 U.S.C. § 2000e et
seq. Govt. Employees Rights       seq. Govt. Employees Rights
Act of 1991, 42 U.S.C. § 2000e-   Act of 1991, 42 U.S.C. § 2000e-
16a et seq                        16a et seq
Retaliation                       Retaliation
(Against All Defendants)          (Against All Defendants)


Count VII                         Count VII
Breach of Contract                Breach of Contact
(Against the County and VCSO      (Against the County and VCSO        No change
Defendants)                       Defendants and Sheriff White)
                                                                    (except now alleged against
                                                                    former sheriff White too)


Count VIII                        Count VIII
Tortious Interference with        Tortious Interference with
Employment and Related            Employment and Related               No change
Opportunities                     Opportunities
(Individual Defendants)           (Against Individual Defendants)


Count IX                          Count IX
Negligent Retention and           Tortious Interference with
Negligent Supervision             Prospective Economic                INEW CLAIMl
(Against Individual Defendants    Advantage
Sheriff White and Chief Deputy    (Against Individual Defendants)
Bullock)


Count X                           Count X
Ratification                      Intentional Infliction of
(Against Individual Defendants    Emotional Distress                  INEW CLAIMl
Sheriff White and Chief Deputy    (Against Individual Defendants)
Bullock)


Count XI                          Count XI
Punitive Damages                  Negligent Infliction of             INEW CLAIMl
(All Defendants)                  Emotional Distress
                                              2

           Case 5:19-cv-00467-BO Document 40-1 Filed 08/27/20 Page 2 of 3
                               (Against Individual Defendants)



                               Count XII
                               Wrongful Discharge under the
                               Equal Employment Practices          INEW CLAIMI
                               Act N.C. Gen. Stat. § 143-422.2
                               (Against Individual Defendants
                               Sheriff White and Chief Deputy
                               Bullock)


                               Count XIII
                               Negligent Retention and
                               Negligent Supervision               No change
                               (Against Individual Defendants
                               Sheriff White and Chief Deputy    (but re-numbered from
                               Bullock)                          Count IX in Complaint)


                               Count XIV
                               Ratification
                               (Against Individual Defendants      No change
                               Sheriff White and Chief Deputy
                               Bullock)                          (but re-numbered from Count X
                                                                 in Complaint)


                               Count XV
                               Defamation/Libel
                               (Against All Defendants)            INEW CLAIMl


                               Count XVI
                               Punitive Damages                    No change
                               (All Defendants)
                                                                 (but re-numbered from Count
                                                                 XI in Complaint)




                                          3

WBD (US) 49921288v1
             Case 5:19-cv-00467-BO   Document 40-1 Filed 08/27/20 Page 3 of 3
